Citation Nr: 0509927	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for asthma as a result 
of asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The Board remanded the case in September 2003 for additional 
development.  


FINDINGS OF FACT

1.  The veteran does not have a respiratory disorder, 
including asthma or COPD, due to asbestos exposure,.

2.  A major depressive disorder is the result of other 
incidences and factors in the veteran's life, and not 
etiologically related to military service.  


CONCLUSIONS OF LAW

1.  Asthma and COPD, were not incurred in service, and were 
not caused by asbestos exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A major depressive disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

The Board's September 2003 remand instructed the RO to send 
the veteran a VCAA letter.  Of record, therefore, is a recent 
January 2004 letter, as well as February 2002 letter already 
of record, which notified the veteran of any information and 
evidence needed to substantiate and complete the service 
connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters noted the veteran's pending claims, and 
provided the substantive standard to validate that type of 
claim.  Additionally, VA indicated which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  In 
the January 2004 letter, VA listed the evidence it currently 
had, and informed the veteran it was seeking records from the 
Social Security Administration (SSA).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, a substantially 
complete application was received prior to the date of VCAA 
enactment.  Thereafter, the RO provided notice in February 
2002 and January 2004.  Additionally, the veteran was 
generally advised the veteran to submit any additional 
evidence that pertained to the claim.  Id. at 121. Therefore, 
for the circumstances of this case, the requirements of 
Pelegrini regarding the timing and content of a VCAA notice 
have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist as it obtained the following:  Service medical 
records; a report regarding asbestos exposure from the 
service department; treatment records from Mercy-Memorial 
Hospital from July 10, 1978, to July 12, 1978; treatment 
reports from Asthma & Allergy of Idaho from November 1998 to 
February 1991; 1992-1994 treatment reports from Sisters of 
Providence Hospital; a September 1997 treatment report from 
William G. Campbell, M.D.; treatment records from the Boise 
VA Medical Center (VAMC) from December 1998 to December 2000, 
with some records from the Anchorage VAMC; VA examinations 
dated December 2001, January 2002, February 2004, and March 
2004; and records from the SSA, including a December 1997 
decision.  

It is noted that the January 2004 VCAA letter informed the 
veteran that the RO was seeking treatment records from Alex 
Tubbs, MSW.  According to the January 2002 VA examination, 
however, Alex Tubbs worked at the Twin Falls Outpatient 
Clinic, and the examiner reviewed those treatment records in 
anticipation of generating an opinion.  As such, it appears 
these records were appropriately considered.  

In terms of further VA examination, none is necessary.  The 
examinations of record are sufficient and complete for the 
purposes of making a decision on the pending claims.  See 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Facts

Asthma and COPD

The veteran's service medical records show that occasionally 
he had an acute productive cough along with a sore throat, 
nasal drainage, and swollen glands, generating an impression 
of upper respiratory infection.  After treatment, a March 
1974 examination indicated a clear chest.  In November 1974, 
the veteran had a cold with a cough and congestion.  Another 
examination in January 1975 indicated a clear chest.  In 
April 1975, the veteran had another cold with a cough, and a 
clear chest.  In October 1975, the veteran a cold, chest 
congestion, and a non-productive cough; his chest had 
bilateral wheezes, and the impression was bronchitis.  A 
February 1976 discharge examination report noted that the 
veteran's lungs and chest were normal.  The only 
abnormalities noted were defective vision (which was 
corrected), a tattoo, an old scar on the left thigh, and a 
skin graft on the left leg.  

In his March 2000 application for compensation, the veteran 
referred to asbestos poisoning.  The service department 
provided information to the RO that according to the General 
Specifications for Ships during the veteran's period of 
service, and the veteran's occupation as a Fireman, the 
probability of asbestos exposure was highly probable.  A 
positive statement, however, that the veteran was or was not 
exposed could not be made.  

A July 1978 x-ray report from Mercy-Memorial Hospital 
indicated that both lung fields were clear, and pleural 
spaces were unremarkable.  Records from the Chelsea Community 
Hospital in 1978 indicate that the veteran was admitted for 
evaluation of depression, and auscultation of the chest 
revealed expiratory wheezes.  A chest x-ray was normal.  
March 1983 records from the Chelsea Community Hospital 
indicate that the veteran had not worked as a laborer in a 
metal works factory in over a year due to problems related to 
his asthma.  The veteran admitted to use of cigarettes one to 
three packs daily for the past decade, and claimed numerous 
allergies to most items of daily exposure.  A chest 
examination found diffuse expiratory wheezes over all lung 
fields, with no percussion dullness, and normal chest wall 
expansion.  The physician's impression included 
bronchospastic disorder, question etiology, moderately 
severe, upon admission.  The discharge diagnosis was asthma, 
severe, steroid dependent.   

The veteran submitted a November 1988 record from Asthma & 
Allergy of Idaho, which rendered an impression of asthma, and 
noted that the veteran had been smoking 1/2 a pack a day for 
the past nine to ten years.  A March 1990 report indicated 
that the veteran had considerable expiratory wheezing, and 
the medications Proventil and Atrovent inhaler were 
continued.  

Records from the Sisters of Providence Hospital indicated 
that the veteran went to the Emergency Room for chest pain in 
1992.  The admission report noted a history of emphysema.  In 
June 1993, the veteran sought admission due to an 
exacerbation of asthma.  A physical examination found tight 
expiratory wheezes throughout all lung fields with prolonged 
expiratory phase, but no rales.  The examiner's impression 
was severe asthma with COPD.  In October 1993, the veteran 
was admitted again for asthma exacerbation, and an admitting 
chest x-ray showed a stable chest that was unchanged from the 
previous exam in April.  The discharge diagnoses included 
asthma with COPD.  In November 1993, the veteran was admitted 
with expiratory wheezing with prolonged expiratory phase, 
with slight alar flare, and decreased excursion.  

Of record is a December 1997 decision from SSA that the 
veteran was entitled to a Period of Disability commencing 
April 30, 1992, because the medical evidence established that 
the veteran had depression, obesity, hypertension, and 
asthma, impairments, which were severe within the meaning of 
the regulations.  

A December 1998 VA Radiologic Consultation Report noted a 
history of COPD and asthma, and rendered an impression of a 
radiographically negative chest.  An April 2000 letter from 
P. D. Berglund, PA-C, indicated that the veteran was being 
treated for COPD at the Boise VAMC.  A January 2000 notation 
by P. D. Berglund indicated, in terms of COPD, that this had 
been an issue since 1976, that the veteran was diagnosed with 
emphysema in 1989, he used inhalers, and that the veteran had 
tried smoking cessation programs.  The veteran used 
Asthmacort, Atrovent, Albuterol, and Severent.  A February 
2000 consult noted that the veteran had a long history of 
smoking, and experienced progressively worsening dyspnea for 
the last seven to eight years.  Ten years ago he could walk 
four to five miles, and currently he could walk less than a 
block.  The veteran mentioned that he had served in the Navy 
and may have been exposed to asbestos.  An assessment of a 
pulmonary function test suggested that the veteran did not 
have significant obstructive or restrictive lung disease.  
The veteran's obesity may have been a contributing factor to 
the exertional dyspnea.  

Susan E. Heverling, M.D., submitted a December 2000 letter 
stating that the veteran had been her patient since 1992, and 
that he had been seen on many occasions between 1992-1994.  
She noted that the veteran had severe asthma, and an exposure 
to asbestos:  "On review of his chart I note several chest 
x-rays that show pleural thickening.  This could be 
associated to his asbestos exposure."  

The veteran underwent a December 2001 VA examination, and the 
examiner reviewed the claims file.  The veteran related his 
exposure to asbestos in the Navy, a substance prevalent 
throughout the steam pipes.  Aside from that time, the 
veteran had no other known exposure to asbestos.  The veteran 
worked for Ford Motor Company after service and had no know 
exposure to asbestos at that facility.  The veteran reported 
that since discharge his breathing had been getting worse 
manifested by worsening dyspnea on exertion.  Besides asthma 
exacerbations, he had a chronic cough productive of grayish 
or dark brown sputum mostly in the morning and late at night.  
The examiner noted the veteran's significant smoking history 
of one pack per day for 30 years, and the current smoking of 
one to two cigarettes per day.  The lungs were remarkable for 
diffuse inspiratory and expiratory wheezes, without rales or 
ronchi.  A May 2000 pulmonary function test was consistent 
with obstructive lung process, and not consistent with 
restrictive lung disease.  A chest x-ray showed a cardiac 
silhouette mildly enlarged but stable, pulmonary vasculature 
mildly prominent, and increased interstitial markings.  

The veteran was diagnosed as having COPD secondary to 
smoking, asthma, and pulmonary asbestos exposure.  The 
examiner stated that the veteran's asbestos exposure was less 
likely than not contributing to his pulmonary disease given 
the short duration of exposure.  The veteran's pulmonary 
disease from his COPD and asthma, however, was severely 
limiting his activities in daily living and ability and 
capacity for recreational activity and employment.  A 
December 28 pulmonary function test indicated the following:  
Spirometry, no airflow obstruction, no bronchodilator 
response, low MVV suggested poor effort or neuromuscular 
disease; lung volume, normal; and diffusion, normal diffusion 
capacity of carbon monoxide.  

The veteran underwent a March 2004 VA examination performed a 
pulmonologist.  The examiner noted that he reviewed the 
claims file.  The veteran reported his belief that the 
current respiratory problems were caused by exposure to 
asbestos while in the Navy.  The veteran stated that he had 
been more short of breath lately, and had a nonproductive 
cough that seemed to be worse in the am.  He occasionally 
wheezed, and had dyspnea on exertion after walking one block 
on a flat surface.  He did not have any orthopnea, or 
paroxysmal nocturnal dyspnea.  The examiner noted the 
veteran's various medications like Serevent, Atrovent, 
Albuterol, and Aerobid.  

A physical examination showed that the lungs were clear to 
auscultation bilaterally.  A pulmonary function test showed 
no airflow obstruction, and lung volumes were the lower 
limits of normal.  A chest x-ray, compared with one in 
December 2001, showed no significant findings since the 
previous exam.  The cardiovascular and pulmonary parenchymal 
structures were normal except for mild nonspecific prominence 
of the central bronchovascular markings possible related to a 
pneumoconiosis.  Further clinical correlation was required.

A CT pulmonary angiogram indicated no evidence of chronic or 
acute pulmonary embolism, and the pulmonary vasculature were 
free of filling defects.  The examiner stated that the 
veteran did not meet the pulmonary function test requirements 
and did not have the classic x-ray findings that would 
establish a diagnosis of interstitial lung disease that would 
be consistent with asbestosis at this time.  The development 
of asbestosis may take as long as 30 years after exposure.  
The veteran did, however, continue to smoke despite his 
respiratory complaints.  The veteran also had some 
obstructive sleep apnea and still maintained a body mass 
index of 43.  His smoking and sleep apnea may have been 
contributing to his lack of pulmonary reserve.  It was less 
likely than not that the veteran had interstitial lung 
disease consistent with asbestosis at this time.  
Additionally, there was no evidence that the asbestos causes 
asthma.  In terms of COPD, the examiner noted that the 
veteran was a heavy smoker.  His pulmonary function tests, 
however, did not at that time show any airflow obstruction, a 
critical finding to help support the diagnosis of COPD.  It 
was less likely than not that the veteran had COPD.  

Depression

The veteran's service medical records indicate that a 
December 1973 enlistment examination did not note any 
psychiatric problems.  In July 1974, however, the veteran 
sought treatment with deep depression.  The veteran reported 
that he had no family problems, and was satisfied with Navy 
life.  The veteran could not attribute the depression with 
any facet of his life.  He reported recurrent feelings of 
sadness and despair for approximately a year.  The veteran 
occasionally could not shrug off the feelings. The examiner's 
impression was depression of unknown origin.  In September 
1974, the veteran stated that he was up tight, but did not 
know why, and that something had gone wrong.  The veteran 
voiced family problems, and that he recently tried do bodily 
harm to a shipmate.  The veteran revealed anxiousness, and 
associated suicidal and homicidal ideation.  A week later, 
the veteran continued to describe feelings of depression and 
sadness, along with nervousness and irritability.  An October 
1974 consult rendered a diagnosis of depressive nervosis.  A 
November 1974 report noted that the veteran still had some 
feelings of depression, and had some problems sticking to a 
task and completing it.  The veteran stated that he had not 
experienced problems in high school.

The discharge examination noted that the veteran's 
psychiatric medical state was normal, and no problems 
concerning depression were recorded.

The record contains various indications concerning the 
veteran's mental state over the years.  A 1992 medical record 
from Sisters of Providence Hospital related that the veteran 
had a history of depression in 1983 and 1984, and he had a 
suicidal ideation and gesture when he shot himself in the 
stomach.  A 1994 record indicated a history of manic 
depression.  

The December 1997 SSA decision reviewed the veteran's medical 
history, and noted that the veteran had been treated for 
bipolar disorder, and depressive order.  According to a 1997 
assessment by William G. Campbell, M.D., apparently the 
veteran had received treatment for auditory hallucinations 
after being clean and sober for some time.  The veteran was 
diagnosed as having probably alcohol hallucinosis, probable 
dementia related to alcohol abuse, major depressive disorder, 
and alcohol and drug dependence in remission.  

A May 2000 progress note from the Boise VAMC indicated 
depression, not otherwise specified, and organic affective 
disorder.  An August 2000 record noted that the veteran did 
not appear suicidal or homicidal, and evidenced no psychotic 
thought processes.  The impression was rule out bipolar 
disorder, chronic depression, without a clear history of 
mania.  

The veteran underwent a VA psychiatric examination in January 
2002.  The examiner compiled his report from a personal 
interview with the veteran, review of the claims file, and 
medical records submitted by the veteran to the RO.  The 
veteran reported two serious suicide attempts, and the 
examiner noted that information concerning these incidences 
was scarce.  The veteran reported that after service he 
continued to use drugs heavily, to include heavy daily 
marijuana use, heavy LSD use, and the drinking of a fifth of 
alcohol for up to ten years.  The examiner noted that the 
veteran was admitted to Chelsea Community Hospital in 1978 
for polydrug use and depression, and again in 1983 for 
polydrug use.  The veteran's medications included 
antidepressants.  

The examiner noted that the veteran was being followed at the 
Twin Falls Outpatient Clinic by Alex Tubbs, MSW, and a review 
of several visits suggested that the veteran was doing rather 
well in regards to depressed mood.  An objective finding 
indicated that the veteran's mood was bit depressed, but 
minimally so.  When the examiner asked the veteran what 
period of life was the best the veteran replied, "now."  
The examiner's diagnoses were:  Axis I, depressive disorder 
not otherwise specified with organic elements from years of 
substance abuse, and secondary to the effects of chronic 
asthma; Axis II, personality disorder, not otherwise 
specified with dependent traits; and Global Assessment 
Functioning of 60.  

The examiner clarified that the veteran's current depressed 
mood had, in the veteran's own words, "a lot to do with my 
son, how I sleep, and how I worry about making it month to 
month."  It was also an affective response to having a 
significant personality disorder that had resulted in chronic 
self-defeating behaviors.  To relate a current mental health 
diagnosis to what he experienced in service was simply 
inaccurate.  The examiner noted that what the veteran 
experienced in service as a 20-year-old would have better 
been classified as an adjustment disorder with depressed 
mood.  

The veteran had another VA psychiatric examination in 
February 2004.  The examiner noted that he thoroughly 
reviewed the claims file, including VA clinical records.  In 
regards to the etiology of the veteran's depression, the 
veteran had a lifelong problem with his relationship with his 
father.  The veteran characterized his time in the Navy 
despite the family problems as "one of the better times in 
my life."  After leaving the service, the veteran continued 
to have problems contributory to his depression.  The veteran 
made the general comment that the last 2-3 years had been 
better for him.  

The veteran was diagnosed as having major depressive 
disorder, in partial remission.  The examiner opined that the 
veteran's mood disorder did not have its onset in service.  
The veteran clearly had depressed mood prior to entering 
service.  There were two references in the service medical 
records that the veteran had a depressed mood before he 
entered service.  The root of his feelings of depression and 
inadequacy were in the father/son relationship, which was 
clearly inadequate.  The examiner stated that in terms of 
aggravation, defined as a chronic worsening of the underlying 
condition, the veteran's service clearly did not aggravate 
his depression.  In the veteran's words, the Navy was 
"probably one of the better times in my life."  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander."  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that 
the time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month can 
develop asbestos-related disorders.  Id.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure. See M21-1, Part VI, 7.21(a)(1).  VA recognizes that 
persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

Asthma and COPD

The record does not support claims of service connection for 
either asthma or COPD.  Though the record contains an 
official statement that it was highly probable that the 
veteran was exposed to asbestos while in the Navy, the 
medical evidence does not indicate that the veteran suffers 
from either asthma or COPD as a result of any asbestos 
exposure.

Indeed, several VA examiners reviewed the claims file and 
found no objective evidence of asbestosis or any other 
asbestos related disease.  In fact, the March 2004 examiner 
stated that there was no evidence that asbestos caused the 
veteran's asthma.  Furthermore, the examiner could not 
diagnose the veteran as having COPD at the time because the 
pulmonary function tests did not show any airflow 
obstruction.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation such 
that a claimant must first have a disability to be considered 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

It is noted that Dr. Heverling's December 2002 statement 
(that some pleural thickening she saw during treatment of the 
veteran in the early 1990s could be related to asbestos 
exposure) may have sought to draw a connection between a 
finding concerning the veteran's lungs and service.  This 
assertion, however, does not sufficiently address causation, 
and is not as probative as the VA examinations for several 
reasons:  There is no evidence Dr. Heverling reviewed the 
veteran's claims file, nor the veteran's medical history 
since her treatment of him a decade earlier; the statement 
does not diagnose the veteran as having any particular 
respiratory disorder; and the statement does not conclude 
that any asthma and/or COPD (the disorders for which the 
veteran seeks compensation) were related to incidents of 
military service, including asbestos exposure.  

The VA examinations and opinions have greater probative value 
as they were based on a review of the claims file and 
supported by sound rationale.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(observing that "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches," and "as is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators").

It is noted that the March 2004 VA examiner recognized that 
the effects of asbestos exposure, that is the development of 
asbestosis, may take as long as 30 years after exposure.  The 
current state of the veteran's health in terms of 
respiration, however, does not indicate that he suffers from 
a disorder resulting from any asbestos exposure.  As such, 
his claim must denied on this basis.

Additionally, there is no evidence that the veteran otherwise 
incurred a lung disorder during active duty.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  His service medical 
records did not indicate lung problems beyond those 
associated with the occasional common cold and cough or 
bronchitis, and his discharge examination did not note any 
lung problems.  Moreover, there is no nexus opinion of record 
that the veteran incurred a respiratory disorder in service.  

Finally, the SSA determination and records are considered, 
Baker v. West, 11 Vet. App. 163 (1998).  The medical aspect 
of these records generally relates to Dr. Heverling's 
treatment of the veteran for asthma, and COPD, in the 1990s.  
It appears that the SSA relied on Dr. Heverling's multiple 
diagnoses in its favorable decision.  The records do not, 
however, generate etiological evidence that is crucial to the 
claims of service connection for a respiratory disorder as 
related to asbestos exposure.  The March 2004 VA examiner had 
the benefit of examining all of these records from a 
historical perspective, and nonetheless concluded that the 
veteran did not have any asbestos-related respiratory 
disorder, and that the veteran did not suffer from COPD.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  

Depression

The evidence of record does not establish that the veteran's 
major depressive disorder is etiologically related to service 
for the purposes of a claim of service connection.  
Particularly, the most recent VA examiner opined that the 
disorder was related to other incidents of life including a 
clearly inadequate parental relationship.  The examiner 
offered a rationale for his opinion, and further stated that 
military service did not aggravate any preexisting 
depression.  The latter conclusion derived from the veteran's 
report that military life, comparatively speaking, was 
probably one of the better times of his live.

Additionally, the January 2002 assessment stated that to 
relate the veteran's current mental difficulties to military 
service was simply inaccurate.  This examiner concluded that 
the veteran had an affective disorder in service, and the 
current major depressive disorder had organic elements from 
years of substance abuse, and secondary to chronic asthma.  
The examiner reached that medical judgment after an extensive 
interview, and review of the veteran's record.

There is no other medical opinion of record upon which the 
Board may rely to connect the veteran's current major 
depressive disorder, in partial remission, to active duty in 
the manner required by the law for the purposes of service 
connection.  See Hickson, 12 Vet. App. at 253; Savage v. 
Gober, 10 Vet. App. 488, 495 (1997) (holding that a chronic 
disease entity medically identified in service requires a 
causal nexus to any current condition). 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable to the case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for asthma as a result of 
asbestos exposure is denied.  

Entitlement to service connection for COPD is denied.  

Entitlement to service connection for depression is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


